Exhibit 10.4

SECOND AMENDMENT TO CREDIT AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of
October 19, 2009 by and among TRX, INC. (the “Borrower”) and ATLANTIC CAPITAL
BANK, as Lender (the “Lender”).

WHEREAS, the Borrower and the Lender have entered into that certain Credit
Agreement dated as of May 30, 2008 (as amended, supplemented, restated or
otherwise modified from time to time and as in effect immediately prior to the
date hereof, the “Credit Agreement”); and

WHEREAS, the Borrower and the Lender desire to amend certain provisions of the
Credit Agreement on the terms and conditions contained herein; and

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

Section 1. Specific Amendments to Credit Agreement. The parties hereto agree
that the Credit Agreement is amended as follows:

(a) The Credit Agreement is amended by deleting the defined terms “Applicable
Rate” and “Maturity Date”, in each case in Section 1.01, in their entireties and
substituting in their place the following:

“Applicable Rate” means a per annum rate equal to: (a) with respect to Base Rate
Loans, 1.75%; (b) with respect to LIBOR Loans and Letters of Credit, 3.00% and
(c) with respect to the commitment fee, 0.50%.

“Maturity Date” means April 30, 2011.

(b) The Credit Agreement is further amended by deleting clause (a) of
Section 2.07 in its entirety and substituting in its place the following:

“(a) Subject to the provisions of subsection (b) below, (i) each LIBOR Loan
shall bear interest on the outstanding principal amount thereof at a rate per
annum equal to the greater of (x) the LIBOR plus the Applicable Rate and
(y) 4.25%; and (ii) each Base Rate Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the greater of (x) the Base Rate plus the Applicable Rate and
(y) 4.25%.”

Section 2. Conditions Precedent. The effectiveness of this Amendment is subject
to receipt by the Lender of each of the following, each in form and substance
satisfactory to the Lender:



--------------------------------------------------------------------------------

(a) A counterpart of this Amendment duly executed by the Borrower, and the
Lender;

(b) A Guarantor Acknowledgment substantially in the form of Annex 1 attached
hereto, executed by each Guarantor;

(c) Payment of an amendment fee in the amount of $5,000; and

(d) Such other documents, instruments and agreements as the Lender may
reasonably request.

Section 3. Representations. The Borrower represents and warrants to the Lender
that:

(a) Authorization. The Borrower has the right and power, and has taken all
necessary action to authorize it, to execute and deliver this Amendment and to
perform its obligations hereunder and under the Credit Agreement, as amended by
this Amendment, in accordance with their respective terms. This Amendment has
been duly executed and delivered by a duly authorized officer of the Borrower
and each of this Amendment and the Credit Agreement, as amended by this
Amendment, is a legal, valid and binding obligation of the Borrower enforceable
against the Borrower in accordance with its respective terms except as (i) the
enforceability thereof may be limited by bankruptcy, insolvency or similar laws
affecting creditors rights generally and (ii) the availability of equitable
remedies may be limited by equitable principles of general applicability.

(b) Compliance with Laws, etc. The execution and delivery by the Borrower of
this Amendment and the performance by the Borrower of this Amendment and the
Credit Agreement, as amended by this Amendment, in accordance with their
respective terms, do not and will not, by the passage of time, the giving of
notice or otherwise: (i) require any approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person; (ii) conflict with, result in a
breach of or constitute a default under the Borrower’s articles of incorporation
or by-laws or any indenture, agreement or other instrument to which the Borrower
is a party or by which it or any of its properties may be bound; or (iii) result
in or require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by the Borrower.

(c) No Default. No Default or Event of Default has occurred and is continuing as
of the date hereof nor will exist immediately after giving effect to this
Amendment.

Section 4. Reaffirmation of Representations by Borrower. The Borrower hereby
repeats and reaffirms in all material respects all representations and
warranties made by the Borrower to the Lender in the Credit Agreement and the
other Loan Documents to which it is a party on and as of the date hereof (except
to the extent that such representations and warranties are expressly made only
as of an earlier date) with the same force and effect as if such representations
and warranties were set forth in this Amendment in full.

 

- 2 -



--------------------------------------------------------------------------------

Section 5. Certain References; Loan Document. Each reference to the Credit
Agreement in any of the Loan Documents shall be deemed to be a reference to the
Credit Agreement as amended by this Amendment. Each of the parties hereto agree
that this Amendment shall be deemed to be a Loan Document.

Section 6. Expenses. The Borrower shall reimburse the Lender upon demand for all
costs and expenses (including reasonable attorneys’ fees) incurred by the Lender
in connection with the preparation, negotiation and execution of this Amendment
and the other agreements and documents executed and delivered in connection
herewith.

Section 7. Benefits. This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.

Section 8. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF GEORGIA APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 9. Effect. Except as expressly herein amended, the terms and conditions
of the Credit Agreement and the other Loan Documents remain in full force and
effect. The amendments contained herein shall be deemed to have prospective
application only, unless otherwise specifically stated herein.

Section 10. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.

Section 11. Definitions. All capitalized terms not otherwise defined herein are
used herein with the respective definitions given them in the Credit Agreement.

[Signatures on Next Page]

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
Credit Agreement to be executed as of the date first above written.

 

THE BORROWER: TRX, INC. By:  

/s/ David Cathcart

  Name:   David Cathcart   Title:   CFO THE LENDER: ATLANTIC CAPITAL BANK By:  

/s/ Robert Bugbee

  Name:   Robert Bugbee   Title:   Senior Vice President



--------------------------------------------------------------------------------

ANNEX 1

FORM OF GUARANTOR ACKNOWLEDGEMENT

THIS GUARANTOR ACKNOWLEDGEMENT dated as of October         , 2009 (this
“Acknowledgment”) executed by each of the undersigned in favor of Atlantic
Capital Bank, as Lender (the “Lender”).

WHEREAS, TRX, Inc. (the “Borrower”) and the Lender have entered into that
certain Credit Agreement dated as of May 30, 2008 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, each of the entities identified as “Subsidiary Guarantors” on the
signature page hereto is a party to that certain Guaranty dated as of May 30,
2008 (as amended, restated, supplemented or otherwise modified from time to
time, the “Subsidiary Guaranty”) pursuant to which they guaranty, among other
things, the Borrower’s obligations under the Credit Agreement on the terms and
conditions contained in the Subsidiary Guaranty;

WHEREAS, BCD Holdings N.V. (“BCD”) is a party to that certain Guaranty dated as
of December 2, 2008 (as amended, restated, supplemented or otherwise modified
from time to time, the “BCD Guaranty”) pursuant to which it guaranties, among
other things, the Borrower’s obligations under the Credit Agreement on the terms
and conditions contained in the BCD Guaranty;

WHEREAS, the Borrower and the Lender are to enter into a Second Amendment to
Credit Agreement dated as of the date hereof (the “Amendment”), to amend the
terms of the Credit Agreement on the terms and conditions contained in the
Amendment; and

WHEREAS, it is a condition precedent to the effectiveness of the Amendment that
the Subsidiary Guarantors and BCD execute and deliver this Acknowledgment.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

Section 1. Reaffirmation.

(a) Each Subsidiary Guarantor hereby reaffirms its continuing obligations to the
Lender under the Subsidiary Guaranty and agrees that the transactions
contemplated by the Amendment shall not in any way affect the validity and
enforceability of the Subsidiary Guaranty, or reduce, impair or discharge the
obligations of such Subsidiary Guarantor thereunder.

(b) BCD hereby reaffirms its continuing obligations to the Lender under the BCD
Guaranty and agrees that the transactions contemplated by the Amendment shall
not in any way



--------------------------------------------------------------------------------

affect the validity and enforceability of the BCD Guaranty, or reduce, impair or
discharge the obligations of BCD thereunder.

Section 2. Governing Law. THIS ACKNOWLEDGEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF GEORGIA APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 3. Counterparts. This Acknowledgement may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.

[Signatures on Next Page]

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Subsidiary Guarantors and BCD has duly executed
and delivered this Guarantor Acknowledgement as of the date and year first
written above.

 

THE SUBSIDIARY GUARANTORS: TECHNOLOGY LICENSING COMPANY, LLC

TRAVEL TECHNOLOGY, LLC

TRX DATA SERVICES, INC.

TRX FULFILLMENT SERVICES, LLC

By:  

 

  Name:   David D. Cathcart   Title:   Vice President, Secretary and Treasurer
TRX TECHNOLOGY SERVICES, L.P. By:   TRAVEL TECHNOLOGY, LLC, its General Partner
By:  

 

  Name:   David D. Cathcart   Title:   Vice President, Secretary and Treasurer
BCD:     BCD HOLDINGS N.V. By:  

 

  Name:  

 

  Title:  

 